OPINION — AG — ** ATTENDANCE — COMPULSORY ATTENDANCE — TRUANT ** THE ATTENDANCE OF A SCHOOL AGE CHILD AT A PUBLIC SCHOOL IS `NOT' COMPULSORY IF SUCH CHILD IS RECEIVING ADEQUATE (EQUIVALENT) INSTRUCTION BY CORRESPONDENCE, AS AFORESAID, "FOR THE FULL TERM THE SCHOOLS OF THE DISTRICT ARE IN SESSION" BUT THAT IN EACH CASE IT IS A QUESTION OF FACT AS TO WHETHER SUCH INSTRUCTION IS SUPPLIED IN GOOD FAITH. (CORRESPONDENCE SCHOOLS, SCHOOL ATTENDANCE, REQUIREMENTS) CITE: 70 O.S. 10-10 [70-10-10], 70 O.S. 13-4 [70-13-4] (J. H. JOHNSON)